            Case 1:20-cv-00636-RC Document 1 Filed 03/04/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

DEFENDER SERVICES INC.
314 Pearman Dairy Road
Anderson, SC 29625

Plaintiff
                                         Case No.:
-Against-

                                         COMPLAINT
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES
20 Massachusetts Ave., NW
MS 2260
Washington, DC 20529-2260
           Case 1:20-cv-00636-RC Document 1 Filed 03/04/20 Page 2 of 5




                                  DESCRIPTION OF ACTION

1. This is an action brought by plaintiff, DEFENDER SERVICES, INC. (Defender), seeking

   judicial review of the decision of the defendant, UNITED STATES CITIZENSHIP AND

   IMMIGRATION SERVICES (USCIS), dismissing Defender’s motions to reopen and

   reconsider the revocation of its immigrant visa petitions upon behalf of Shing Chi Chu, Man

   Oi Yan and Sau Fong Yeung.

                                      JURISDICTION

2. This being a civil action against the United States arising under the Administrative Procedure

   Act, 5 U.S.C. § 701 et seq., a law of the United States, original jurisdiction over this matter

   is vested in this Court by 28 U.S.C. § 1331.



                                               VENUE

3. Inasmuch as the defendant United States Citizenship and Immigration Services resides in the

   District of Columbia, this Court has venue over this matter.




                              DESCRIPTION OF PARTIES


    4. Defender is a for profit corporation residing in the State of South Carolina.

5. The USCIS is an agency of the United States government within the Department of
   Homeland Security, residing in Washington, D.C.




                      BRIEF STATEMENT OF RELEVANT FACTS
             Case 1:20-cv-00636-RC Document 1 Filed 03/04/20 Page 3 of 5



6. The USCIS approved Defender’s Petitions for Immigrant Worker (Form I-140) to

   classify Shing Chi Chu, Man Oi Yan and Sau Fong Yeung as immigrants under 8 U.S.C.

   § 1153(b)(3) in File Nos. SRC1707750130, SRC1790071247 and SRC1790080231,

   respectively.

7. Thereafter, on February 22, 2019, it revoked these petitions.

8. Defender filed a timely motion to reopen and reconsider each of these revocations.

9. The first footnote to each motion specified that "The validity of this decision has not

   been nor is the subject of any judicial proceeding".

10. Nevertheless, on May 30, 2019, the USCIS issued three decisions denying each of these

   motions because:

        Section 103.5(a)1(iii)(C) requires that motions be "[a]ccompanied by a statement
        about whether or not the validity of the unfavorable decision has been or is the
        subject of any judicial proceeding." In this matter, the motion does not contain the
        statement required by 8 C.F.R. Section 103.5(a)(1)(ii)(C). The regulation at 8
        C.F.R. § 103.5(a)(4) states that a motion which does not meet applicable
        requirements must be dismissed. Therefore, because the instant motion did not
        meet the applicable filing requirements listed in 8 C.F.R. § 103.5(a)(1(ii)(C), it
        must be dismissed for this reason.

                                    CAUSE OF ACTION

        I.      THE USCIS’ DECISIONS SHOULD BE HELD UNLAWFUL AND SET
                ASIDE BECAUSE THEY ARE UNSUPPORTED BY ANY EVIDENCE
                AND SO ARBITRARY AND CAPRICIOUS

11. 5 U.S.C. § 706 provides in material part that: “To the extent necessary to decision and when

   presented, the reviewing court shall decide all relevant questions of law, interpret constitutional

   and statutory provisions, and determine the meaning or applicability of the terms of an Agency

   action. The reviewing court shall—

        (2) hold unlawful and set aside Agency action, findings, and conclusions found to be—

        (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.
              Case 1:20-cv-00636-RC Document 1 Filed 03/04/20 Page 4 of 5



12. A decision which is unsupported by substantial evidence is arbitrary and capricious.

   Association of Data Processing Serv. Orgs. v. Board of Governors, 240 U.S. App. D.C.

   301, 745 F.2d 677, 683 (D.C. Cir. 1984) (Scalia, J)

13. Because there is no evidence in the record to support the USCIS’s holding that Defender’s

   motion was not accompanied by a statement about whether or not the validity of the

   unfavorable decision has been or is the subject of any judicial proceeding, it was arbitrary

   and capricious.


    WHEREFORE this Court should hold the USCIS’s decision in this matter unlawful and

    set it aside.



        II.         THIS COURT SHOULD COMPEL THE USCIS TO ACT IMMEDIATELY
                    UPON DEFENDER’S MOTION

14. This Court also has authority under 5 U.S.C. § 706(1) to compel agency action unlawfully

   withheld or unreasonably delayed.

15. Defenders’ motion to reopen and reconsider has been unreasonably delayed by the USCIS’

   arbitrary and utterly baseless denial of it.

   WHEREFORE it is respectfully requested that the Court compel USCIS to adjudicate

   Defender’s motions to reconsider and reopen within ten (10) calendar days of the date of its

   Order.




 Dated this 4th day of March, 2020
           Case 1:20-cv-00636-RC Document 1 Filed 03/04/20 Page 5 of 5




/s/ Michael E. Piston
Michael E. Piston MI 002
Attorney for the Plaintiff
225 Broadway Ste 307
New York, NY 10007
646-845-9895
Fx: 206-770-6350
